                                                                    CLERK'S OFFICE U.S,Ell'
                                                                                          #T.COLR-I
                                                                           AT ROANOKE,V%
                                                                                 FILED

                                                                            0:1-!s 2215
                  IN TH E U N ITE D STATE S D ISTRICT COU RT
                 FORTHE WESTERN DISTRICT OFW RGINIABt:
                                                     ULAC,DUDLW,CLERK                     .
                           H ARRISO N BU RG D W ISION                                CL

UNITED STATESOF AMERICA                  )      Case N o.5:02-CR-30031-1
                                         )
v.                                       )
                                         )
M ARK ANTHON Y ELLIOTT,                  )      By:H on.M ichaelF.U tbansld
     Defendant                           )          ChiefUnited StatesDistrictJudge
                            <   M O RAN D U M O PIN IO N

      M ark A nthony Elliotq repzesented by counsel,ftled a m otion to reduce llis sentence

putsuantto Secdon 404@)oftheFirstStepActof2018 r% eAct').ECF No.80.In2011
Elliott discharged llis underlying sentence of 120 m onths and began serdng a term of

superdsed telease.H e was attested on addidonalchatges and sentenced to a term of 135

m onths,which he currently isserving.H e also m ustsetve a consecudve 33-m onth term for

violadon ofthe condidons ofsuperdsed release on theinstantcase.Elliotseeksareducdon

of llis oziginal 120-m onth sentence under the Act.The governm ent asset'ts that Elliot is

ineligible forconsideradon ofateducdon in hissentencebecause heisnotcurrently serving a

tet'm foza covered offense underthe FirstStep A ctand also assertsthatgranéng him relief

would serveno reasonablesentencing objective.Fortheteasonssetfotth below,thecoutt
D EN IE S Elliott'srequestfotrelief.

                                   BACKGR OU N D

       On Septem ber23,2002,Elliottentered into a plea agreem entwhere he pled guilty to

possession with intent to distribute 5 gram s or m ore of cocaine base, cocaine powder,

methamphetarnine, marijuana, MDM A,and amphetannines in violaéon of 21 U.S.C. j
841(a)(1) (Count 1)and one count ofpossession of a flrearm in Alt-rhezance of a Hlnxg
ttaffklçingctime,invioladonof18U.S.C.j924(c)(1)(Count2).A thirdcountwasdismissed.
ECFNo.81.Ptusuantto21U.S.C.jj846and8419$(1)0),Elliottfacedastamtoryminimmn
sentence of hve years on each count, with the sentence on Count 2 to be im posed

consecudvely to Count1.N o.81.

       Under the sentencing guidelines,based on the am ountofdnlgs found,Elliotthad a

base offense levelof 26,decteased by 3 levels fot acceptance of tesponsibility,fot a total

offenselevelof23.ECF N o.81.Coupled with acHm inalhistory category ofII,llisguideline

range on Count1was51 to 63 m onths.U .S.S.G .Ch.5,Pat'
                                                     tA;ECF N o.81.O n Count2,the

stataztory m inim llm sentence was60 m onthsto nm consecutively to the sentence im posed in

Count1.ECF N o.81.O n D ecem ber20,2002 Elliotlwassentenced to 63 m onthson Count

1 and a consecutive 6o-m onth sentence on Count 2,to be followed by a 4-year term of

supervised release. ECF N o. 15 and m inutes from D ecem ber 20, 2002. His term of

im prisonm entlaterwasreduced to 120 m onthsas aresultofA m endm ent706 to the federal

Sentencing Guidelines.ECF N o.26.

       OnJune 9,2011,Elliottcompleted hisfederalsentenceand wasreleased to begin llis
4-yeaI term ofsupervised release.O n N ovem bet7,2011,apedéon forwarzantoz sllm m ons

w as issued for Elliott, following his arrest by Virginia State Police for tecldess dtiving by

speecling,felony possession ofa fueatm by a convicted felon,and possession ofa concealed

w eapon by a felon.ECF N o.33.O n Febrtzary7,2012,Elliot'sterm ofsupervised releasewas

revoked and he wassentenced to a term of Hm e served,hom e conhnem entforsix m onths,

and an addidonalterm ofsupervised release.ECF No.51.Onluly18,2014,anarrestwarrant
wasissued forElliottforvioladon ofthe term sofsupervised zelease afterhewasarrested by

theRU SH task forcefotconspidng to distributem etham phetanline,possession with intentto

distributemethamphetamine,andpossession ofmarjuana.ECFNo.52.
      O n M arch 12,2015 he w as indicted on one count of conspitacy to disttibute and

possesswith intentto distribute 500 gram sorm ote ofm etham phetarninein U nited Statesv.

Elliot,No.5:15-CR-08 (W .D.Va.2016).Hepled guiltyand on Febm ary25,2016 hewas
sentenced to 135 m onthsto rtzn consecuévely with the sentence im posed in theuinstantcase,

to be followed by a s-year term of supervised release.ECF N o.133 in 5:15-CR-08.O n the

sam e day,hew assentenced to aterm of33 m onthson therevocadon ofsuperdsed releasein

theinstantcase to be served consecutively to the sentenced im posed in 5:15-CR-08.ECF N o.

78inNo.5:02-CR-30031.Hewasto teceivecreditfortimeserved beginningonluly17,2014.
ECF N o.133 in 5:15-CR-08 and ECF N o.78 in 5:02-CR-30031.N o gddidonal tet.m of

supervisedreleasewasimposedin theinstantcase.Elliot'scurrentprojectedreleasedateis
N ovem ber2,2026.

                                            1.
                                                                                        1

      Atthe Hme Elliottwas sentenced,a violadon ofj 841(a).
                                                          (1) carried a,mandatory
m inim um sentence of10 yearsand a m axim um sentence oflife im prisonm entifthe offense

involved m ore than 50 gram s of cocaine base,and a penalty range of 5 to 40 years ifthe

offenseinvolved morethan 5gtamsofcocainebase.21U.S.C.j841(b)(1)(A)and (B)(2006).
ln 2010,the FairSentencing Actwaspassed,and Section 2 oftheA ctreduced penaldes for

offensesitw oiving cocainebasebyincreasing thetbreshold clrlag quanétiesrequired to trigger
mandatoryminimum sentencesunder21U.S.C.j8419$(1).FairSentencingActof2010,Pub.
L.No.111-220,j2,.
                124Stat.2372(2010).Cutrently,inordertottiggerthelo-years-to-life-
sentencingrange,theoffensem ustinvolvem orethan 280gram sofcocainebase,andto trigget

the 5-to-40-yearsentencing range,the offense m ustinvolve m ore than 28 gram sofcocnine

base.

        TheFirstStep A ctwaspassed on D ecem ber21,2018.Secdon 404 ofthe actpetvnits

acouzt,upon m oéon ofthedefendantotthegovetnm ent,orupon itsown m odon,to im pose

azeduced sentenceforcertain offensesin accozdancewith theFai.
                                                            rSentencing Actof2010,if

such a reducdon w asnotpreviously granted.O ffensesqualify for the reducdon ifthey were

com m iaed before August3,2010 and carry the stataztory penaldeswhich were m odihed by

secdon 2 or 3 ofthe Faiz Sentencing Actof2010.FitstStep Actof2018,Pub.L.N o.115-

015,132 Stat.015 (2018).
        It is undisputed that Elliottcom m itted his offense befote August 3,2010,and his

offense cardes the statutory penalées which wete m odified by Secéon 2 or 3 of the Fair

Sentencing Act.Elliottargues thathad he been sentenced when the provisions ofthe FG

SentencingActwerein effect,hewould nothavebeen subjectto amandatory minimllm
sentenceandlnisfltnlgweightof362.98ldlogramsofmarijuanawouldhaveestabEshedabase
offense levelof24,placing him in a guideline tange of41-51 m onths,given llis thtee-level

reducdon for acceptance of zesponsibility and llis ctim inalllistory levelof II.Because he

served 60 m onths on Count1,they argue thathe oversew ed llissentence by 9 m onths,and

thattheoverserved Hm e should beapphed to the 33 m onthsofhisrevocadon sentence.

                                            4
      Thegovernm entrespondsthatbecauseElliottisserving asentencerelated to violadon

ofthe tet'm sofhissuperdsed telease tathezthan fozlïisundetlying clln3g convicéon,heisnot

servingtimeforacoveredoffenseundertheFitstStepActandthiscouttlacksjurisdicéonto
considerhismotion.Thegoveznmentfattherarguesthatnoreasonablesentencingobjecéve
w ould be served by reducing hisoziginalsentence to allow him to receive creditagainsthis

CuêêentêeVOCafOn Sentcnce.

                                           II.

      U nder the Fitst Step Act,a covered offense is dehned as <<a violadon of a Federal

crim inalstatute,the statutorypenaldesforwlzich w ere m odified by Section 2 or3 oftheFait

Sentencing Actof2010 (PublicLaw 111-2209124 Stat.2372),thatwascommittedbefore
August3,2010.::Pub.L.No.115-015,j404,132Stat.015,015(2018).Thegovernmentargues
that the Fair Sentencing Act applies only to violations of 21 U.S.C. jj 841(b)(1)(A),
8419$(1)7),and844andthatithasnobearingon sentencesimposedonsupervisedrelease
revocaéons.Because Elliottis serving a sentence related to violation of the tetm s of his

supervisedreleyse,pursuantto18U.S.C.j3583,thegovernmentassertsthatheisnotserving
asentencefortheunderlying cltnlg convicdon and thusisnotserdtzg asentenceon a ffcovered

offense.''

       H owever,the inclusion ofaterm ofsuperdsed release following a sentenceispartof

thesentence.See 18 U.S.C.j 3583(a)(<fThe court,in imposing a sentenceto aterm of
im prisonm ent for a felony or naisdem eanor, m ay include as a patt of the sentence a

requirem entthatthe defendantbeplaced on atet'm ofsupervised releaseafterim prisonm ent
     )In adclidon,theSupremeCouttrejectedthenoéon thatrevocation ofsuperdsedrelease
. .. .




ispunishmentforvioladonsofthe condidons ofsupervised zelease in Johnson v.United
States,529 U.S.694 (2000)qohnson I).Rather,postrevocadon sancéonsare partofthe
penalty foz the irlitialoffense.1d.at700.To find thatpostrevocadon sancdons are im posed

forviolationsofthe term sofsuperdsed releasew ould riseconstitudonalconcerns.

         Although such violadons often lead to reim prisonm ent,the violadve conduct
         neednotbecriminalandneedonlybefoundbyajudgeunderapreponderance
         oftheevidencestandard,notbyajtzrybeyondareasonabledoubt.See18U.S.C.
         j3583($(3)(1988ed.Supp.V).W heretheactsofvioladonarecriminalin their
         own right,they m ay bethebasisforseparateprosecudon,wllich would raisean
         issue ofdouble jeopardy ifthe revocadon ofsupervised release were also
         punishm entfotthe sam e offense.Treating postrevocaéon sancdonsaspartof
         thepenaltyfortheinitialoffense,however(asmostcourtshavedone),avoids
         these difficuldes.

1d.Tt
    W e therefore attributeposttevocadon penaldesto the origm
                                                            ' alconvicdon.''Id.at

701.A ccordingly,thiscollttEndsthatElliottisserving asentenceforacovered offense

forpum osesoftheFirstStep Act.

                                         111.

         Thegovetnmentnextarguesthatnoreasonablesentencingobjectivewouldbeserved
byreducingElliott'sorigm
                       'alsentence,ciénginsupportUnitedStatesv.lohnson,529U.S.53,
54(2000)gohnson11).There,anoffendethadbeenserdngtimeinfederalpdsononmuléple
felonieswhen tvvo oflnis convictionswere declr ed itw alid.H e asked thatlais excesspdson

tim ebecredited to thesupervised releaseterm toreduceitslength.J.
                                                                i TheSixth CircuitCourt
ofA ppealsagteed,finding thathisterm ofsupervised release com m enced noton the day he

wasreleased from prison,buton theday hislawfulterm ofimpdsonm entexpired.Ld.aat55-

                                                6
56.The Suprem e Courtteversed and rem anded,finding thatthe CourtofAppealsçferred in

treating respondent'stim e in prison asintetchangeable with ltisHm e ofsupervised release.''

Id.at59-60.

       TheCourtreasonedthatf<gtjheobjecdvesofsupervisedreleasewouldbeunfulfllledif
excessprison Hm ew ete to offsetand reduce term sofsupervised zelease.Congressintended

superdsed release to assistindividualsin theirtransidon to com m unitylife.Supervised release

fulfllls rehabilitative ends,disdnct form those served by incatcezadon.''Id.at 60.See also

UnitedStatesv.Sanchez,891F.3d535,541(4thCir.2018)(decliningto hndthatatet'm of
supervisedreleasewasffunnecessaryandunjuséhed''whendefendanthadalreadyservedan
extra ûve yearson an unconstim éonalsentence and essendally wasasking thatexcesspdson

timebecredited tohisrevocation sentence).
       Althoughlohnson 11standsforthenoéon thataterm ofsuperdsedteleasecannotbe
offsetby an overserved prison term,Johnson Iclarihesthatoncea sentenceisrevoked for
violadon of the term s of supervised telease,the postrevocation penaldes are part of the

punishm entfot theunderlying offense.Elliottw asteincarcerated following revocadon ofthe

term s of superdsed release and the coutt finds that reducing the tet.m of his current

incarceratbnwould notviolatelohnson 1l.
       N evertheless,although itappearsthatEltiottiseligible forconsideraéon ofasentence

m odifk adon,the circum stances oftlzis case com pelthe cout'tto exercise itsdiscredon and

denyareducdoninElliott'ssentence.SeeSec.404(c)oftheFitstStepActrfNothinginthis
secéon shallbecons% edto requizeacourttoteduceanysentencepursuanttothissection.'')
      Elliottviolated the condidons ofsuperdsed teleasew hen he possessed with intentto

disttibute m ore drugs afterhisinitialconvicdon.Ifhe were allowed to apply laisoverserved

tim e to his cutrent pedod ofincarceradon,itw ould undetm ine the pum ose of superdsed

release,becauseitwould gteatlylim itthecourt'sabilityto sancéon him forviola% g thetet'
                                                                                      ms

ofrelease.In adclition,allowing him credit tow ard his incarcetaéon would underm ine the

mandate of18 U.S.C.j 3583/),wllich makesrevocadon mandatory fotpossession ofa
controlledsubstanceinvioladonoftheconclidonsetforthinj3583(d)).
      Also,asam attetofpolicy,ifprisonersendtled to FitstStep A ctreliefwere allowed to

ffbank''Hm eon overserved sentencesto offsettet'm sofincarceradon following revocadon of

superdsed release,itwould provide adisincendve to obey theterm sofsuperdsed release.In

essence,itwould serveasaffget-out-ofjail-fzee''cardandthiscourtdoesnotbelievesuch a
resultisconsistentwith the federalsentencing schem e.

       Accordingly,the courtdeclines to reduce Elliott's sentence underthe FirstStep Act.

I-lism odon forrelief,ECF N o.80,isD EN IE D .

       An appropriateO rdezwillbe entered.

       Itisso O RD ERED .

                                         snt
                                           ered, 'o//s//q

                                         MicàaelF.Urbanski
                                         ChiefUnited StatesDistrictJudge
